The CATO Corporation NEWS RELEASE FOR IMMEDIATE RELEASE For Further Information Contact: John R. Howe Executive Vice President Chief Financial Officer 704-551-7315 CATO REPORTS RECORD 1Q EPS UP 44% Provides 2Q and Updates 2010 Guidance Charlotte, NC (May 20, 2010) – The Cato Corporation (NYSE: CATO) today reported record net income of $27.1 million or $.92 per diluted share for the first quarter ended May 1, 2010, compared to net income of $18.8 million or $.64 per diluted share for the first quarter ended May 2, 2009. Net income increased and earnings per diluted share both increased 44% for the quarter. Sales for the first quarter were $259.8 million, a 9% increase over sales of $238.1 million for the first quarter ended May 2, 2009. The Company’s same store sales increased 8% in the first quarter. “Strong Easter sales and favorable weather were driving factors in generating a record quarter,” commented John Cato, Chairman, President, and Chief Executive Officer. “A significant degree of uncertainty remains in the economic outlook in many of our markets and for many of our customers. Based on that uncertainty, we are continuing to take a conservative position with our sales expectations and estimate same store sales will be in the range of down 3% to flat for the second quarter. Considering those sales expectations and a strong second quarter last year, we are maintaining our estimate of second quarter earnings per diluted share reflected in our 2010 guidance in the range of $.43 to $.46 versus $.56 last year. After adjusting our original 2010 guidance for first quarter actual results, our estimate of earnings per diluted share for the full year is now a range of $1.72 to $1.81 versus $1.55 last year.” Gross margin in the quarter increased 310 basis points to 43.5% principally as a result of lower 8100 Denmark Road
